Citation Nr: 1418012	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for degenerative joint and disc disease of the lumbar spine, to include as secondary to a service-connected knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1981 to November 1981 and from March 1984 to August 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board remanded the appeal in August 2013 for a supplemental medical opinion.  The requested development was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  Degenerative disc and joint disease of the lumbar spine is not related to a service-connected right or left knee disability.    

2.  Lumbar spine symptoms were not chronic in service and were not continuous since service separation. 

3.  Arthritis in the lumbar spine did not manifest within one year of service separation. 

4.  Degenerative disc and joint disease of the lumbar spine is not related to service.   





CONCLUSION OF LAW

The criteria for service connection for degenerative disc and joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  In the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  

In a December 2009 letter, the RO provided notice to the Veteran which met all VCAA notice requirements.  The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, SSA medical records, VA examinations and opinions, and lay statements.  

The Veteran was afforded a VA examination in February 2010 and a supplemental medical opinion was obtained in September 2013.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the February 2010 and September 2013 VA opinions are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  The Board finds that the RO/AMC substantially complied with the Board remand order in obtaining a September 2013 supplemental medical opinion.  The opinion is responsive to questions asked on remand and includes adequate reasoning for all opinions provided.  See Stegall, 11 Vet. App. at 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2013); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997); VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The provisions of 38 C.F.R. § 3.310 require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis

The Veteran contends that his claimed back disability is secondary to a service-connected knee disability, or alternately, that it is related to a truck accident in service.  After a review of all the evidence, lay and medical, the Board finds that a back disability was not incurred in service and is not secondary to a service-connected back disability.

The Veteran has currently diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine.  See April 2009 VA MRI, February 2010 VA examination.  In the Veteran's initial November 2009 claim, he contends that his low back condition is secondary to a service-connected left knee disability.  During the pendency of this appeal, service connection was additionally established for the right knee.  The Board finds that service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is not warranted on a secondary basis.  

The weight of the evidence shows that degenerative disc and joint disease of the lumbar spine is not caused by, the result of, or aggravated by a service-connected disability of the right or left knee.  A February 2010 VA examiner opined that the Veteran's diagnosed low back condition was less likely than not the result of or aggravated by service-connected chondromalacia of the left knee.  The VA examiner reasoned that the Veteran did not have a significant left knee disorder to result in a lower back condition and reasoned that that the back disability had not required significant treatment and did not result in abnormalities in gait.  The VA examiner stated, instead, that degenerative changes in the lumbar spine were the sole result of aging and seen in the general population.  Additionally, he opined that the Veteran's left knee condition did not aggravate an underlying back condition, reasoning that chondromalacia of the left knee had not risen to a level significant enough to result in appreciably different mechanical loading the lumbar spine.  A September 2013 VA supplemental opinion further shows that neither of the Veteran's knee conditions (right and or left) are severe enough to result in or aggravate a back condition.  The September 2013 VA examiner reasoned that the Veteran had chondromalacia, but no surgeries or major disability of the knees.  

The Board finds that the February 2010 and September 2013 VA examiners provided adequate reasons and bases for their opinions based on a fully accurate factual background.  In providing an opinion, the February 2010 VA examiner reviewed the record and discussed relevant findings from a prior VA MRI showing disc disease and facet arthropathy in the lumbar spine.  The September 2013 supplemental opinion was additionally based on a review of the record and an additional in-person interview of the Veteran.  Accordingly, the Board finds that the opinions are probative.  The evidence of record does not otherwise establish a nexus between a currently diagnosed back disability and a service-connected right or left knee disability.  For these reasons, the Board finds that secondary service connection is not warranted for degenerative joint and disc disease of the lumbar spine.  

Since the initiation of his claim, the Veteran contends in May 2010 and May 2013 statements that he injured his lower back in a truck accident in service.  The Veteran has not provided details about the alleged accident or injury, but contends in an May 2013 statement that such an accident was documented in his files, and contends that "deterioration of the lumbar spine had to be in process before [he] got out of service."  The Board will, therefore, consider whether service connection is warranted for a low back disability on a direct basis.  

The Veteran's DD Form 2014 shows that he served on two separate periods of active duty.  January 1981 and May 1984 enlistment examination reports show that an examination of the spine was normal, and no lower back complaints were noted.  Service treatment records do not reflect a traumatic injury to the spine during either period of service.  The Veteran was seen in May 1984 for pain in the knee and foot, dizzy spells, headaches, and swelling of the hands.  At that time, the Veteran reported that he broke his foot in basic training, and "hit his knee on a truck."  He also identified apparently unrelated complaints of headaches of two weeks duration, and swelling of the hands once a month.  While service treatment records indicate that the Veteran hit his knee on a truck, he was not shown to have been in a motor vehicle accident involving a truck, and had no back complaints at the time of the alleged truck injury.  No other truck accidents were indicated in service.      

Service treatment records show that the Veteran was seen on two consecutive days in August 1985 for a complaint of back pain.  He was seen with lower back pain with an onset one day prior to his initial treatment.  He denied having any injury to the back at that time and denied any history of injury to the back.  Instead, he reported having "sharp pain in the [left] lower back when picking up the [left] leg."  A physical examination revealed muscle tightness in the left lower lumbar medial aspect without spasm.  He was assessed with muscle strain.  The Veteran was seen again the following day for continued back pain.  He again denied any history of injury to the back, but reported the sudden onset of back pain with lifting the left leg.  The Veteran was assessed with possible muscle strain and back pain, muscular in origin, and was treated with pain medication and heat.  No further back complaints were indicated in service and no back complaints were indicated on a July 1986 physical evaluation completed at the time of the Veteran's separation from service.  

The Board finds that the Veteran is competent to report injuring his spine in a truck accident in service; however, the Board finds that his report is not credible.  In that regard, the Veteran did not initially claim any injury to the lumbar spine in service, and only reported that he injured his back in a truck accident in service after the claim for secondary service-connection was denied.  In his lay statements, the Veteran did not provide any details regarding the nature of his alleged spine injury and did not identify an approximate date of injury.  Service treatment records note only that the Veteran "hit his knee on a truck" in service, but do not identify any injury to the spine, nor was the Veteran shown to be in any type of motor vehicle accident.  Moreover, when the Veteran was seen later in August 1985, subsequent to injuring his knee on a truck, he specifically denied having had any injury to his back, or any history of injury to the back.  The Board finds that the Veteran's report of injuring his spine in a truck accident in service is inconsistent with findings in service treatment records showing only injury to the knee when he hit it against a truck, and finds it inconsistent with contemporaneous statements made in service during treatment for the back, in which he specifically denied having any traumatic injury to the lower back.  For these reasons, the Board finds that the Veteran's more recent statements alleging a lumbar spine injury during a truck accident in service are not credible.  

While the Veteran was treated for lumbar spine strain in service, the Board finds that lumbar spine symptoms were not chronic in service and were not continuous since service separation.  The Veteran was seen in service for lumbar spine strain or muscular back pain present for two days in duration, without specific injury to the back.  He was not seen for any further complaints of back pain, and no complaints of back pain were indicated at the time of service separation.  For these reasons, the Board finds that lumbar spine symptoms were not chronic in service.

During an interview with the September 2013 VA examiner, the Veteran reported having back pain since the service, but reported that he did not receive care for back pain until 2002.  The Board finds that the Veteran's more recent report, identifying back pain symptoms since service, is not credible.  The Board finds that the inconsistencies in the Veteran's report regarding a truck accident in service with findings in service treatment records tend to weigh against his credibility generally.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The earliest post-service evidence of a chronic back disability was in March 2009, 23 years after service-separation.  VA treatment records dated in 1997, 1999, and from 2007 to 2008 do not reflect complaints or treatment for the back even though the Veteran was seen for orthopedic complaints related to the knees at that time.  The Veteran was initially seen for back pain in March 2009, and an April 2009 MRI revealed degenerative disc disease and facet arthropathy, lipomatosis contributing to minimal spinal canal narrowing.  The Board finds that the absence of chronic complaints of back pain for decades after service separation is one more factor that weighs against the credibility of the Veteran's statements as to continuity of symptoms.  Accordingly, the Board finds that the weight of the evidence shows that back symptoms were not chronic in service and were not continuous since service separation.

The Board finds that arthritis in the lumbar spine did not manifest to a compensable degree within one year of service separation to warrant the presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(a).  The Veteran was first diagnosed with degenerative joint disease of the lumbar spine in April 2009 VA MRI, and a September 2013 VA opinion shows, based on a review of the record, that it was less likely than not that x-ray changes consistent with arthritis were manifest within one year of service separation.  

The Board notes that while an April 2009 MRI noted congenital lumbar canal narrowing, the Board finds that the evidence of record does not indicate that a disease or injury was superimposed over a congenital defect of the lumbar spine in service.  As the Board has discussed above, no injury to the lumbar spine was shown in service and arthritis was not diagnosed until decades post-service.  Moreover, a September 2013 VA examiner opined that there is no medical evidence to support that the Veteran had a congenital back condition that was aggravated by service, reasoning that he did not have a congenital condition, but instead had a progressive condition as the result of aging.  

Finally, the Board finds that the competent, credible, and probative evidence of record does not establish a nexus between a currently diagnosed back disability and service.  A September 2013 VA examiner opined, based on a review of the record, that it was less likely than not that the current lumbar spine disability began
during service or was related to an incident in service, reasoning that there was no evidence that a major event occurred in service or that back pain existed when the
Veteran was discharged.  In providing the opinion, the VA examiner noted, consistent with the Board's findings, that service treatment records confirm a complaint of back pain, but nothing was noted at discharge and there was no evidence of care until about two decades after service separation.  While the Veteran contends in a October 2013 statement that deterioration of the lumbar spine must have been in process prior to service separation, the Board finds that he is neither competent nor credible to offer an opinion as to the etiology of arthritis, absent chronic symptoms in service, particularly where he has not provided competent evidence with regard to sustaining a traumatic injury in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  The Board has, therefore, accorded more probative weight to the medical opinion provided by a September 2013 VA examiner.  For these reasons, the Board finds that lumbar spine degenerative disc and joint disease is not etiologically related to service.   

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the claim for service connection for degenerative joint and disc disease of the lumbar spine, on both a direct and secondary basis, and the appeal denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim. 


ORDER

Service connection for degenerative joint and disc disease of the lumbar spine is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


